Citation Nr: 1308523	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  05-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

2.  Entitlement to service connection for a lumbar spine disorder, to include as due to service-connected disability.

3.  Entitlement to service connection for a thoracic spine disorder, to include as due to service-connected disability.

4.  Entitlement to an initial evaluation in excess of zero percent for residuals of left ankle sprain prior to April 6, 2005.

5.  Entitlement to an evaluation in excess of 10 percent for residuals of left ankle sprain from April 6, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1976. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Waco, Texas, that among other things, denied service connection for lumbar and thoracic spine disabilities, to include as due to the service-connected residuals of left ankle sprain, posttraumatic stress disorder (PTSD) and depression.  Service connection was granted for residuals of left ankle sprain by rating decision in December 2004.  A noncompensable evaluation was established from the effective date of service connection, October 29, 2003.  The Veteran appealed for a higher initial rating. 

During the pendency of the appeal, the zero percent rating for residuals of left ankle sprain was increased to 10 percent, effective from April 6, 2005.

The appellant presented testimony on RO hearing in May 2005.  She was subsequently afforded a Travel Board hearing in October 2010 before the undersigned Acting Veterans Law Judge sitting at Waco, Texas.  The transcripts are of record.  

The Board granted service connection for PTSD by decision dated in February 2011.  This is the full grant of that benefit sought on appeal and it is not longer for appellate consideration.  The case was remanded as to the other matters currently on appeal.  

Although the Board regrets the additional delay, following review of the record, the Board finds that another remand is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board is of the opinion that further assistance to the Veteran is required in order to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012). 

The Veteran was scheduled for a VA examination to assess the nature and etiology of her depression in April 2011.  The Veteran met with a VA clinical psychologist; however, she stated that three weeks before, she had been awarded a 100 percent disability rating for PTSD.  She indicated that her depression and anxiety were likely part of her PTSD symptomatology, and that since she was 100 percent service connected for PTSD, she saw no purpose in proceeding with the current examination.  It was reported that the compensation and pension supervisory program specialist was contacted in this regard and recommended that the appellant proceed with examination.  After exploring various risks and benefits, the Veteran decided that she would not participate in the examination at that time, but that it was necessary, she would be happy to be evaluated in the future.

As noted in the prior Board remand, the record contains diagnoses of psychiatric disorders other than PTSD, including depression, anxiety and dysthymic disorder.  Service treatment records also included a June 1976 report of medical history wherein the Veteran reported a history of depression and/or excessive worry.  However, there is no opinion as to the relationship, if any, between these psychiatric disorders and service or the service-connected PTSD.  

It is well-settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, without further clarification, the Board is without medical expertise to ascertain if any acquired psychiatric disorders were caused or aggravated by service or alternatively, whether any current psychiatric disorders were caused or aggravated by the service-connected PTSD.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Veteran asserts that she has chronic thoracic and lumbar spine disability that is related to service, or is secondary to service-connected disability, to include left ankle disability, for which service connection is warranted. 

The Board observes that when the case was remanded in February 2011, it was requested that an opinion be provided on examination as to whether back disability was related to service or was at least as likely as not caused by or aggravated by the service-connected left ankle.  The Board observes, however, that on ensuing VA examination in April 2011, the VA physician's assistant only addressed whether the claimed disability was related to the service-connected ankle disability.  She did not provide any response or assessment as to whether thoracic and lumbar spine disability was related to service or was aggravated by the left ankle, as requested in the remand.  The CAVC has indicated that "not due to," "not cause by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  The Board thus finds that the April 2011 examination report is inadequate and must be remanded for a supplementary opinion.  The Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.  

Moreover, in this regard, the Board observes that following the April 2011 VA examination, the examiner rendered an opinion that the Veteran's back condition was not related to her service-connected left ankle.  However, review of the claims folder reflects that in December 2008, the appellant's treating physician stated that low back pain was likely aggravated over time by chronic left ankle pain.  As such, there appears to be a conflict in the evidence between the two VA examiners such that a clarifying opinion is required.  The Board is unable to resolve this matter on its own and is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  The Board thus finds that another examination by an appropriate VA physician is warranted.  

As well, the record reflects that the Veteran was last afforded a VA examination of the left ankle in April 2011.  Since the case is being remanded for examination, the status of left ankle disability should also be ascertained.  The fulfillment of VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination by a VA physician when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991). 

Additionally, the record indicates that the appellant has received ongoing VA outpatient treatment for various complaints and disorders, including the back and left ankle, over the years.  The most recent VA records date through May 5, 2011.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from May 6, 2011 should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request relevant VA outpatient records dating from May 5, 2011 to the present and associate them with the claims folder.

2.  After any records requested above have been received, the RO should send the claims file to an appropriate physician to obtain a medical opinion concerning the nature and etiology of the Veteran's psychiatric disorders, other than PTSD.  All pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  Following a review of the claims file, the respective examiner is asked to address the following: 

a) Whether it is at least as likely as not (a 50% probability or more) that any diagnosed acquired psychiatric disability (including, but not limited to depressive disorder, generalized anxiety disorder and dysthymic disorder) is caused or aggravated by the Veteran's service?  The examiner should comment upon the June 1976 report of medical history that noted a history of depression and/or excessive worry.

b) Whether it is at least as likely as not (a 50% probability or more) that any diagnosed acquired psychiatric disability (including, but not limited to depressive disorder, generalized anxiety disorder and dysthymic disorder) is caused or aggravated by the service-connected PTSD?  

A complete rationale for all opinions expressed should be provided.  It is requested that the examiner discuss all of the prior medical evidence in detail and reconcile any contradictory evidence.

If the examiner determines a full examination is required to render this opinion, the RO shall schedule the examination.  The RO is advised that the Veteran must be given adequate notice of the date and place of any requested examination(s), and a copy of all such notification(s) must be associated with the claims file. 

3.  After any records requested above have been received, the RO shall schedule the Veteran for an orthopedic examination by an appropriate VA physician to assess the nature and etiology of any thoracic and lumbar spine disabilities.  The claims folder must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  Following a review of the claims file, the respective examiner is asked to address the following: 

a) Whether it is at least as likely as not (a 50% probability or more) that any thoracic and lumbar spine disorder found is related to service?

b) Whether it is at least as likely as not (a 50% probability or more) that any thoracic and lumbar spine disorder is proximately due to or the result of (secondary to) service-connected disability, including the left ankle?

c) Whether it is at least as likely as not (a 50% probability or more) that any thoracic and lumbar spine disorder is chronically worse or aggravated by service-connected disability, including the left ankle?  The examiner should comment upon the December 2008 private opinion that indicated the low back pain was likely aggravated over time by chronic left ankle pain.

A complete rationale for all opinions expressed should be provided.  It is requested that the examiner discuss all of the prior medical evidence in detail and reconcile any contradictory evidence.

4.  After any records requested above have been received, the RO shall schedule the Veteran for an orthopedic examination by an appropriate VA physician to assess the current severity of the left ankle disability.  The claims folder must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner should provide all ranges of motion for the left ankle and specifically state whether there is any additional limitation of function due to or caused by repetitive movements, fatigue, pain, weakness, lack of endurance or incoordination, etc.

The examination report must include well-reasoned rationale for all opinions and conclusions reached. 

5.  The RO should ensure that the medical reports requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction.  See Stegall.

6.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


